Appeal by defendant from a judgment of the County Court, Westchester County (Brown, J.), rendered August 4, 1981, convicting him of rape in the first degree (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s claims that the trial court improperly precluded counsel from rebutting the prosecution’s evidence that the complainant, an avowed lesbian, had never engaged in sexual intercourse, and that the trial court’s charge was *899improper, are without merit (see, People v Smith, 113 AD2d 905). In addition, neither the denial of the defendant’s motions for a severance (see, People v Bornholdt, 33 NY2d 75, cert denied sub nom. Victory v New York, 416 US 905) nor the time limitations imposed by the court on summations (here, one hour for each summation) (see, Herring v New York, 422 US 853, 862) constituted an abuse of discretion. Mollen, P. J., Gibbons, Rubin and Hooper, JJ., concur.